DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020, has been entered.
 
Status of Claims
This action is in reply to the RCE filed on September 29, 2020. Claims 48-67 are New, and claims 1-47 are Canceled. Claim 48-67  currently pending and have been examined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
at one of the first or second openings.  The specification and drawings provide no additional guidance as to the meaning of this limitation; Examiner recommends amending the specification and/or drawings to make this limitation clear; while the specification supports this limitation, the specification does not describe it sufficiently.

Claim Objections
Claims 60-66 are objected to because of the following informalities:
In claim 60, line 2, the semicolon after the word “portion” should be a comma.
Claims 61-66 are also objected to for their incorporation of the above through their dependencies of claim 60.
Appropriate correction is required.

The following suggestions are made as a courtesy in order to clarify and improve the claims but are NOT required (i.e., they are not grounds for objection):
Examiner notes that in claim 61, the punctuation makes the claim awkward. Examiner suggests reciting “wherein: . . . the base layer; the defect layer is located above . . . and including at least one defect; and the at least one defect defines at least one gap . . . .”

Examiner notes that in claim 63, the punctuation makes the claim awkward. Examiner suggests that the semicolon after the phrase “second elastomeric layer” in line 2 should be a comma, and the comma after the word “reinforcement” in line 3 should be a semicolon. Further, there should be a colon after the word “wherein” at the end of line 3. Further still, the word “being” in line 5 should be the word “is;” the word “having” in line 6 should be “has;” and the word “and” should be inserted in line 6 before the last limitation so that it reads, “and the frame has connecting features . . . .”
Examiner notes that in claim 64, the punctuation makes the claim awkward. Examiner suggests that the semicolon after the word “portion” in line 2 should be a comma; a comma should be inserted after the term “half-pocket” in order to clarify the list; and the comma after the word “layers” in line 4 should be a semicolon. Further, the word “and” should be added before the word “wherein” in line 4. 
Examiner notes that in claim 65, the punctuation makes the claim awkward. Examiner suggests that there should be a colon after the word “wherein” in line 1 so that it applies to each phrase thereafter, and correspondingly, the comma after the phrase “from the base layer” at the beginning of line 5 should be a semicolon. Further, the word “comprising” in line 3 should be changed to the word “comprises,” and the word “being” at the beginning of line 4 should be changed to the word “is.” Further still, the word “wherein” in line 5 should be changed to “and” so that it reads, “. . . from the base layer; and the defect layer is formed . . . .”


Claim Rejections - 35 USC § 112
Claims 48-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 48 recites, “a plurality of simulated tumor modules sized and configured to be removably and interchangeably inserted into at least one of the first plurality of module-receiving portions, the second plurality of module-receiving portions or both.” It is unclear what Applicant regards as their invention, as it is unclear whether the phrase “at least one” is supposed to modify “the first plurality of module-receiving portions” and “the second plurality of module-receiving portions” or just “the first plurality of module-receiving portions.” This ambiguity also makes it unclear what “both” means. For examination purposes, Examiner construes this limitation to mean that each (and every) simulated tumor module of the plurality of simulated tumor modules is sized and configured the same as each other simulated tumor module of the plurality of simulated tumor modules (rendering them interchangeable) and that there is as least one module-
However, claim 48 also recites “at least one of the plurality of simulated tumor modules is buried inside the second support layer.” This appears to narrow the previously mentioned recitation by requiring that a simulated tumor not just be configured to be received by a module-receiving portion, but that a simulated tumor is actually received by a module-receiving portion of the second plurality of module-receiving portions. Further, this is rendered even more unclear in that the limitation does not recite that the simulated tumor is received by a module-receiving portion of the second plurality of module-receiving portions so as to be buried in the second support layer. It merely recites that the simulated tumor is buried in the second support layer.
Claims 49-67 are also rejected for their incorporation of the above through their dependencies of claim 48.
Claim 50 recites “wherein each module-receiving portion of the first plurality of module-receiving portions defines a cavity having an opening in the top surface extending into the module support to form a bottom wall in the first support layer or the second support layer” (emphasis added). However, it is unclear what is meant by this limitation because it appears to contradict claim 48 which recites, “a first plurality of module-receiving portions being formed in the first support layer extending from the first surface to the second surface of said first support layer.”
 Claim 50 also recites, “the bottom wall being formed at a different depth in the first and second support layers of the module support for each plurality of module-receiving portions.” First, as noted above, having a bottom wall formed in the first or 
As also discussed above regarding the specification, claim 51 recites, “wherein each simulated tumor module of the plurality of simulated tumor modules is configured to be disposed between the first and second openings or at one of the first or second openings.” While it is clear what is meant by a tumor module being disposed between the first and second openings, it is not clear what is meant by a tumor module being disposed at one of the first or second openings, rendering the claim indefinite.
Claim 52 recites, “wherein the second support layer is configured to provide an extended depth to the module support allowing the at least one simulated tumor module from the plurality of simulated tumor modules to be buried in the second support layer or placed deeply into the module support relative to its top surface.” While this limitation technically further limits claim 48 in that it defines a function of the second support layer (i.e., the second support layer is configured to provide an extended depth to the module support), Examiner cannot ascertain how this substantively further limits claim 48, rendering the claim indefinite. Claim 48 recites that “at least one of the plurality of simulated tumor modules is buried inside the second support layer,” and this qualifies as both: (1) being buried in the second support layer and (2) being placed deeply into the module support relative to its top surface.
The term "substantially aligned" in claim 53 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification 
In claim 54, it is unclear whether the phrase “some of the second plurality of module-receiving portions” is meant to refer to “the some module-receiving portions of the second plurality of module-receiving portions” identified in claim 53 or “the second plurality of module-receiving portions” identified in claim 48. For examination purposes, Examiner adopts the former.
In claim 56, it is unclear whether each module-receiving portion of the first plurality is at a same first depth and each module-receiving portion of the second plurality is at a same second depth, wherein the first depth is different than the second depth; OR each (and every) module-receiving portion of the first and second pluralities of module-receiving portions is at a different depth from each other depth; OR wherein at least some of the module-receiving portions of the first and second pluralities of module-receiving portions are at different depths than one another. Examiner adopts the third construction as it is the broadest.
Claim 57 recites “the simulated tissue construct of claim 48 further comprising a surgical training device.” This is improper, as the training device is not a sub-part of the simulated tissue construct. Examiner recommends reciting something like 
“a system comprising: 
a training device comprising:
a base; and
a top cover . . .;

Claim 57 also recites “wherein the module support is configured for . . . suspension and connection of the modular simulated tissue construct to the insert of the top cover.” Examiner cannot ascertain the meaning of this recitation, rendering the claim indefinite; the module support is a sub-part of the modular simulated tissue construct, so it is confusing to make reference to both. The specification states that “[the simulated tissue construct 20] can be . . . suspended within the body cavity 18 of the training device 10” and that “the simulated tissue construct 20 and/or training device is fashioned with attachment mechanisms such as clips, fasteners, wires, hook-and-loop type fasteners and the like for placement, suspension or connection of the simulated tissue construct 20 to a training device 10.” Note that “the simulated tissue construct 20” is referred to, not the module support.
Claim 58 recites “wherein the plurality of simulated tumor modules and the module support are configured such that each simulated tumor module of the plurality of simulated tumor modules is surgically accessible from the top surface and the bottom surface of the module support.” However, claim 48 does not recite that all of the simulated tumor modules are inserted into module-receiving portions, it is unclear what is meant by “being accessible from the top surface and the bottom surface of the module support.” This limitation would be clear if it recited something like “wherein a simulated tumor module inserted into a module-receiving portion of the module support is surgically accessible from the top surface and the bottom surface of the module support,” assuming that is what is meant and there is support in the Original Disclosure.

Claim 60 recites “the simulated tissue portion comprising at least one simulated tumor or other surgical targets.” This limitation is unclear because it cannot be ascertained whether it is meant that: the simulated tissue portion must comprise at least one simulated tumor or the simulated tissue portion must comprise other surgical targets (plural) OR the simulated tissue portion must comprise at least one simulated tumor or the simulated tissue portion must comprise at least one surgical target. Examiner recommends reciting, “the simulated tissue portion comprising at least one simulated tumor and/or at least one other surgical target” for breadth and clarity.
In claim 63, line 4, Examiner recommends reciting “. . . is made of silicone material and is located . . .” for clarity.
Claim 64 is also rejected for its incorporation of the above through its dependency of claim 63.
The term "substantially planar" in claim 66 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is unclear whether the word “substantially” is meant to modify both “planar” and “spherical shape.” If both, both render the claim indefinite.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 50 recites “wherein each module-receiving portion of the first plurality of module-receiving portions defines a cavity having an opening in the top surface extending into the module support to form a bottom wall in the first support layer or the second support layer.” However, this limitation appears to contradict claim 48 which recites, “a first plurality of module-receiving portions being formed in the first support layer extending from the first surface to the second surface of said first support layer.” It is unclear how the cavity can extend into the first support layer such that a bottom wall is formed in the first support layer at the same time that the module-receiving portion extends all the way to the second surface of the first support layer. If the bottom wall is in the first support layer, then the module-receiving portion does not extend all the way to the second surface of the first support layer (it stops at the bottom wall somewhere in the first support layer). Therefore, claim 50 fails to include all of the limitations of claim 48, from which claim 50 depends.


Remarks
No prior art rejection is being applied at this time, but an indication of allowable subject matter is premature in view of the rejections set forth above.
In response to Applicant’s argument that the finality of the previous office action was premature, Examiner disagrees. The amendments necessitated the new grounds of rejection, so making the action final was proper.
Further, in response to Applicant’s contention that had the new references been presented earlier, Applicants would have had an opportunity to accordingly amend the claims, Examiner notes that by the same token, had the claims in their amended form been presented earlier, Examiner would have had the opportunity to present the corresponding rejection earlier, to which Applicant would have had an opportunity to respond.
Further still, Examiner notes that the primary references did not change. The new secondary references were introduced because of the amendments made by the Applicant.
Applicant’s arguments with respect to claims 48-67 have been considered but are moot because no prior-art rejection is being made at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI, can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.K.
Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715